DISSENTING STATEMENT BY
DEL SOLE, P.J.:
¶ 1 While I agree with the legal analysis advanced by the majority, I must dissent.
¶ 2 I agree that Commonwealth v. Blouse, 531 Pa. 167, 611 A.2d 1177 (1992), is the leading Supreme Court case on the constitutionality of regulatory roadblocks and that in general the criteria set forth in Commomvealth v. Tarbert, 517 Pa. 277, 535 A.2d 1035 (1987), were adopted to assure “that an individual’s reasonable ex*631pectation of privacy is not subject to arbitrary invasions solely at the unfettered discretion of officers in the field.” Blouse, 611 A.2d at 1180.
¶ 3 Where I part company with the majority is in its conclusion that the trial court’s factual finding that there was compliance with Blouse is not supported by the record. Corporal Howard testified that he set up the roadblock in accordance with regulations. He further testified about the results of prior roadblocks at the same location, each of which resulted in a substantial number of citations for regulatory violations.
¶ 4 The majority focuses on the State Police Field Regulations requiring that the location, date and hours for a roadblock be selected by the patrol section/station commander, and that the site selection criteria be documented on a particular form. The majority concludes from these failures that the roadblock was unconstitutional. However, it is not the State Police Field Regulations that control whether a roadblock is constitutional. Rather, what is required to pass constitutional muster is that the criteria set forth in Blouse are substantially complied with. Blouse requires an administrative decision by someone other than a patrol officer in the field. I believe that Corporal Howard meets this requirement and the roadblock was therefore constitutional, even if it was not done in accordance with the State Police Field Regulations.